UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                      :
LATASHA LOPER,                                        :                   CASE NO. 1:18CV01888
                                                      :
         Plaintiff,                                   :
                                                      :
vs.                                                   :                   ORDER
                                                      :                   [Resolving Doc. #6]
CUYAHOGA COUNTY CHILDREN                              :
AND FAMILY SERVICES,                                  :
                                                      :
         Defendant.                                   :
                                                      :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:


         Before the Court is the motion of Defendant Cuyahoga County Children and Family

Services for a more definite statement pursuant to Fed. R. Civ. P. 12(e).1 Pro se Plaintiff Latasha

Loper’s complaint, brought pursuant to 42 U.S.C. § 1983, alleges discrimination, retaliation,

intimidation, conspiracy, violation of the Fourth and Fourteenth Amendment, and lack of

jurisdiction with respect to custody of Plaintiff’s son.2 Plaintiff asks the Court to investigate

Defendant for misconduct, reprimand and remove Defendant staff, and award punitive damages

in the amount of ten million dollars. Defendant’s motion states that Plaintiff’s complaint does not:

(1) contain numbered paragraphs, (2) specify which of her factual allegations apply to which

specific claim, (3) allege a coherent legal theory, or (4) provide Defendant with notice of the claims

against it so that it may file a responsive pleading.3




1
  Doc. 6.
2
  Doc. 1-1.
3
  The motion also states that Plaintiff’s complaint fails to state a claim upon which relief can be granted. It is
unclear whether this statement is made as an alternative to Defendant’s Rule 12(e) motion but, in any event,
Defendant makes no argument in support of a Rule 12(b)(6) motion.
Case No. 1:18CV01888
Gwin, J.

        Fed. R. Civ. P. 12(e) provides defendants with a remedy for inadequate complaints that are

“so vague and ambiguous that the [defendant] cannot reasonably prepare a response.”                        Pro se

pleadings are held to less stringent standards that pleadings drafted by attorneys. 4 That said,

Plaintiff’s complaint must still meet the minimum notice pleading requirements of Fed. R. Civ. P.

8.5 A motion for a more definite statement is appropriate where, as here, it is not possible to

discern from the complaint which factual allegations support which claims for legal relief.6

        Defendant’s motion is granted. Plaintiff shall file an amended complaint addressing the

defects identified in the motion (attached hereto) within fourteen (14) days from the date of this

Order. Failure to comply with this Order may result in dismissal without further notice. If Plaintiff

files an amended complaint, Defendant shall either file an answer, or a motion to dismiss and

supporting brief, within fourteen (14) days from the date the amended complaint is filed.


        IT IS SO ORDERED.


Dated: October 15, 2018                                       s/   James S. Gwin
                                                              JAMES S. GWIN
                                                              UNITED STATES DISTRICT JUDGE




4
  See Haines v. Kerner, 404 U.S. 519, 520 (1972).
5
   See Whittle v. Proctor & Gamble, No. 1:06-CV-744, 2007 WL 4224360, at *2 (S.D. Ohio Nov. 27, 2007) (citing
Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988)).
6
   Bostic v. Davis, No. 15-CV-3029, 2017 WL 784814, at *2 (S.D. Ohio Mar. 1, 2017) (granting Rule 12(e) motion)
(citing In re Laurel Valley Oil Co., No. 05–64330, 2012 WL 2603429, at *2 (N.D. Ohio, July 5, 2012)).


                                                        -2-
